DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         

 Status of Claims 
Claims 1-43 are pending in the instant application per original application filed on 10/09/2019, which consists of method Claims 1-24 and system Claims 25-43.  Per a Telephonic Interview with attorney of record, George Perrone, on 14 JANUARY 2021, Atty. Perrone Elected system Claims 25-43 (Group II claims), without traverse, for prosecution as noted in the Interview Summary attached herewith.   
This Office Action is a non-final rejection in response to the elected claims on 01/14/2021 filed with original application on 09 OCTOBER 2019 that is titled: “Instant Funds Availability Risk Assessment and Real-Time Fraud Alert System and Method”.
Accordingly, elected Claims 25-43 are now being rejected herein.

 Claim Restrictions 
Election/Restrictions
Restriction to one of the following inventions is required under 35 USC 121:
Invention (Group) I:   Claims 1-24 are directed to a method for accelerating funding of a transaction with a financial institution, comprised of electronically invoking an eligibility process to determine if the presented transaction item is eligible for immediate funding;   

Invention (Group) II:   Claims 25-43 are directed to a system for determining whether to accelerate a transaction of a holder of a financial item, comprised of one or more processors configured to:  receive, from a financial institution user interface, the holder's request that a first financial institution process a presented financial item, the request including a holder identifier;  electronically creating an acceptable risk range value comprised of a pre-processed grade of prior holder transactions based on identified extracted and transformed data files associated with prior-day transactions stored in the data store and searched in encrypted form according to the message authentication code;  compare the score for the presented financial item to the first acceptable risk range value and invoke a second acceptable risk range value determination if the score is outside of the acceptable risk range value;  transmit a notification of approval of 

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Groups I and II are method claims and system claims, as explained above, and because Group I consists of a method group of claims that can be practiced separately.  See MPEP § 806.05(d).     

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).         

Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or 

nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:        
(a)    the inventions have acquired a separate status in the art in view of their different classification;       
(b)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);     
(c)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.            

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.         

The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the 

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.          

Based on the foregoing analysis, it is asserted, inter alia, that each group of invention would require separate search of its own thereby imposing undue burden on the examiner.  Because these inventions in Groups I and II are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required, because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.           

Additionally, Examiner notes that in the instant case, Groups I & II (independent claims and dependent claims in combination) contain overlapping claim elements and distinct claim elements.  Therefore, the claimed inventions, despite overlapping claim elements, are still independent and distinct.          

Should the Applicants want to present arguments for examination of two groups together as one invention, if the Applicants expressly state on the record in response to this Office Action and after each amendment hereafter that the two groups of inventions are not patentably distinct, and also make appropriate amendments in these groups to remove the distinct claim elements.  However, until the Applicants make this statement on the record and remove the distinct claim elements, this restriction requirement is deemed to be proper.          

Examiner notes that during a telephone conversation with attorney of record, George Perrone (registration number 47855), on 14 JANUARY 2021 afternoon, when the two spoke directly (after playing phone tag), with Examiner requesting a Telephone Restriction between two groups of claims, Group I consisting of Method Claims 1-24 and Group II consisting of  Claims 25-43;  with Group II system claims reciting additional limitations of at least about “a first acceptable risk range value” and “a second acceptable risk range value”.  Atty. Perrone made an Election of Group II (system Claims 25--43), without traverse, then;  and remaining Claims 1-24 are hereby withdrawn from further consideration by the examiner, per 37 CFR 1.142(b), as being drawn to a non-elected invention.         

The Applicant is advised that a reply to this requirement must include an election
of the invention to be examined even though the requirement be traversed (37 CFR 1.43).  Because these Inventions in Groups I and II are distinct as explained above, it 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17.     

 Claim Objections 
Claims 25-43 is objected to because of the following informalities:         
Claim 25 has been numbered twice in the listing of the claims of 10/09/2019.   Examiner suggests renumbering these Claims as 25-44, by renumbering second Claim 25 as Claim 26, and so on.      
Second Claim 25 to Claim 33 claim dependence from “claim 24” in their preamble, which is wrong;  because said claims are system claims, and Claim 25 is independent system claim while claim 24 is a method claim;  and thus, the  preamble should be corrected to recite “claim 25”.        
Claims 35-43 claim dependence from “claim 24” in their preamble, which is wrong;  because said claims are system claims, and Claim 25 is independent system claim while claim 24 is a method claim;  and thus, the  preamble should be corrected to recite “claim 25”.        
Claim 34’s preamble should also be corrected, as described above, when all system claims are renumbered (other than ‘first’ Claim 25).     
Appropriate correction is required.              

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 25-43 (actually claims 25-44) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 25 is an independent system claim with remaining claims dependent on it.           
Analysis                         
Claim 25: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a system reciting a series of steps, which is a statutory category of invention (Step 1--YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of determining whether to accelerate a transaction of a holder of a financial item by storing extracted and transformed data files, processor/s configured to receive data, encrypt information, generate a code (for authentication), Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of calculating a first acceptable and invoking a second acceptable risk range value. These elements are considered extra-solution activities.  The mobile device and/or teller terminal/machine in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including calculating first values, creating threshold values, invoking second values, comparing values, transmitting and receiving information over a network).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on Step 2A2--NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of calculating a first acceptable and invoking a second acceptable risk range value, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also, the concepts of calculating a first acceptable and invoking a second acceptable risk range value.  Accordingly, a conclusion that the aforementioned extra-solution elements Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

Furthermore, the dependent system claims 25-43 (technically claims 26-44) do not resolve the issues raised in the independent Claim 25.            
Therefore, said Claims 25-43 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.               

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims, i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          
Examiner notes that at least these references were found to teach many of the limitations for a possible rejection under 35 USC 103 ---      
Pub. No. US 2015/ 0142545 filed by Ceribelli et al. 
Pub. No. US 2013/ 0030993 filed by Peace et al. 
Pub. No. US 2011/ 0281630 filed by Omar, Ralph Mahmoud
Pub. No. US 2008/ 0183519 filed by King et al.       

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691